UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7230


EARLANDO HARRISON,

                    Plaintiff - Appellant,

             v.

ARTISHA GREGG, Commonwealth’s Attorney; TIMOTHY FORBES, Hampton
Police Detective,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00525-HEH-RCY)


Submitted: February 21, 2019                                 Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earlando Harrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Earlando Harrison appeals the district court’s order dismissing without prejudice

his 42 U.S.C. § 1983 (2012) action for failure to comply with the court’s prior order

directing him to either pay the filing fee or execute a consent form to authorize

installment payments. Subsequent to the entry of the district court’s dismissal order,

Harrison filed a consent form authorizing collection of fees, and the district court directed

that the complaint be refiled as a new civil action. Because a decision by this court

would not have “a practical effect on the outcome of this case,” we dismiss as moot

Harrison’s appeal. SAS Inst., Inc. v. World Programming Ltd., 874 F.3d 370, 390 (4th

Cir. 2017), cert. denied, 139 S. Ct. 67 (2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2